Citation Nr: 1036454	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-07 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than June 6, 2005, 
for the award of service connection for posttraumatic stress 
disorder.

2.  Entitlement to an effective date earlier than June 6, 2005, 
for the award of a total rating for compensation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 
1969, including service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional Office 
(RO).

In December 2009, the Board remanded the claims to allow the 
Veteran to have a hearing before the Board.  The Board hearing 
was held in March 2010.

The issue of entitlement to an effective date earlier than June 
6, 2005, for the award of a total rating for compensation based 
upon individual unemployability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On June 6, 2005, the Veteran submitted a written letter to a 
Member of Congress expressing an intent to file a claim for 
service connection for posttraumatic stress disorder.

2.  On June 14, 2005, the Member of Congress forwarded the 
Veteran's letter to VA.

3.  Prior to June 6, 2005, there was no formal claim, informal 
claim, or written intent to file a claim for service connection 
for posttraumatic stress disorder.
CONCLUSION OF LAW

The criteria for an effective date earlier than June 6, 2005, for 
the award of service connection for posttraumatic stress disorder 
have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002); 
38 C.F.R. §§ 3.155, 3.157, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  The current claim stems from a claim for 
entitlement to service connection for posttraumatic stress 
disorder.  In the March 2006 rating decision on appeal, the RO 
awarded service connection for posttraumatic stress disorder.  
This means that the notice requirements of 38 U.S.C.A. § 5103(a) 
have been met since the Veteran's claim for service connection 
was successfully granted.  See Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  Following the Veteran's notice of 
disagreement as to the effective date, the RO properly provided 
him with a statement of the case addressing the effective-date 
issue.

VA has fulfilled its duty to assist the claimant.  VA did not 
obtain any additional evidence in connection with the claim for 
an earlier effective date (versus the claim for service 
connection); however, such was not necessary.  Specifically, 
oftentimes with earlier-effective-date claims, the evidence 
necessary to determine whether an earlier effective date is 
warranted is already in the claims file.  That is the situation 
with this case.  VA also did not provide the Veteran with an 
examination in connection with the claim for an earlier effective 
date (VA provided the Veteran with an examination in connection 
with his claim for service connection for posttraumatic stress 
disorder).  This issue would not warrant an examination, as it 
does not meet the statutory requirements for entitlement to a VA 
examination or medical opinion.  See 38 U.S.C.A. 
§ 5103A(d)(2)(A)-(C) (West 2002); see also 38 C.F.R. 
§ 3.159(c)(4)(A)-(C) (2009).  In sum, there is no evidence of any 
VA error in assisting the appellant that reasonably affects the 
fairness of this adjudication.

In connection with the duty to assist, VA provided the Veteran 
with a hearing before a Decision Review Officer in March 2009 and 
before the Board in March 2010.  A transcript of both hearings 
has been associated with the claims file.  At the March 2010 
hearing, the Veteran discussed submitting additional evidence.  
The undersigned granted the Veteran 60 days to submit the 
additional evidence, which would have been in May 2010.  As of 
the date of this decision, the Veteran has not submitted any 
additional evidence. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) (2009) requires that the RO Decision Review Officer 
(DRO)/Veterans Law Judge who chairs a hearing fulfill two duties 
to comply with the above regulation.  These duties consist of 
(1) the duty to fully explain the issues and (2) the duty to 
suggest the submission of evidence that may have been overlooked.  
Here, during the Veteran's March 2008 DRO and March 2010 Board 
hearings, the DRO and the undersigned Acting Veterans Law Judge 
correctly identified the issues on appeal.  While neither the DRO 
nor the Acting Veterans Law Judge "fully explain[ed] the 
issues" nor "suggest[ed] the submission of evidence that may 
have been overlooked," the Board finds that (1) neither was 
necessary in this case and (2) the Veteran has not been 
prejudiced by this.  As to the issue being decided herein 
(earlier effective date for service connection for posttraumatic 
stress disorder), there is no additional evidence the Veteran 
could submit to obtain an earlier effective date for the award of 
service connection.  As noted above, in the Veteran's particular 
case, whether an earlier effective date is warranted is based 
upon evidence that is already in the claims file.  Thus, the two 
chairs of the hearings could not have suggested the submission of 
any evidence since that would not have assisted the Veteran in 
obtaining an earlier effective date.  

Further, neither the Veteran nor his representative has asserted 
that VA failed to comply with the provisions of 38 C.F.R. § 
3.103(c)(2) nor identified any prejudice in the conduct of the 
DRO and Board hearings.  By contrast, the hearings focused on why 
the Veteran felt he had submitted a claim of service connection 
for a psychiatric disorder prior to the June 2005 date currently 
assigned.  This shows that the Veteran has actual knowledge of 
the elements necessary to substantiate his claim for benefits, as 
the evidence needed to obtain an earlier effective date would be 
to show that he had submitted a claim for such disability prior 
to June 2005.  As such, the Board finds that, consistent with 
Bryant, the DRO and Acting Veterans Law Judge complied with the 
duties set forth in 38 C.F.R. § 3.103(c)(2), and that the Board 
can adjudicate the claim based on the current record.

The Board notes that it is remanding the claim for entitlement to 
an earlier effective date for a total rating for compensation 
based upon individual unemployability to obtain the records from 
the Social Security Administration regarding the Veteran's award 
of disability benefits.  The Board finds that the claim for an 
earlier effective date for the award of service connection for 
posttraumatic stress disorder may be decided without the Social 
Security Administration.  Specifically, it is clear from the 
Social Security Administration decision that the Veteran did not 
include posttraumatic stress disorder as one of the disabilities 
upon which his disability claim was based.  See August 2005 
Social Security Administration decision.  Thus, those records 
would not provide a basis to award an earlier effective date for 
the grant of service connection for posttraumatic stress 
disorder.  Even if the records considered by the Social Security 
Administration addressed posttraumatic stress disorder, they 
could not establish an intent on the part of the Veteran to file 
a claim with VA for service connection for posttraumatic stress 
disorder.  38 C.F.R. §§ 3.1(p), 3.155.

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of the claim being 
decided.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  
Hence, there is no error or issue that precludes the Board from 
addressing the merits of this appeal.  

Earlier Effective Date

For background purposes, in June 2002, the Veteran submitted a VA 
Form 21-526, Veteran's Application for Compensation or Pension, 
wherein he indicated that he was seeking compensation benefits 
for "Diabetes" and "High Blood [Pressure]."  See VA Form 21-
526 at Part B, Section 1.  In a separate section, the Veteran 
stated the following:

I have suffered and been treated for high blood 
pressure by the VA for many years.  I was 
diagnosed diabetic by the VA more than twenty 
years ago.  My right knee is stiff from my 
injuries in Vietnam.  My joints ache [] in the 
left shoulder and right knee all the time.  My 
eye sight has gotten blurry over the years.  I 
need glasses to read anything.  I do get very 
dizzy in hot weather and just can't work 
anymore.

See id. at Section A, Part X. 

In a January 2003 rating decision, the RO did the following: (1) 
granted service connection for type 2 diabetes mellitus, (2) 
denied service connection for hypertension, left shoulder ache, 
blurry eyesight, dizziness, and respiratory problem; (3) denied 
entitlement to a total rating for compensation based upon 
individual unemployability; and (4) deferred service connection 
for right knee pain and stiffness.  In a February 2003 rating 
decision, the RO granted service connection for degenerative of 
the right knee.

On June 6, 2005, the Veteran wrote a letter to a Member of 
Congress (a Senator from his state), stating he needed help to 
get his proper disability.  He stated he suffered from 
posttraumatic stress disorder, high blood pressure, diabetes, 
kidney failure, hearing problems, and peripheral neuropathy and 
that he was unable to work anymore.

On June 14, 2005, Constituent Services of the Senate on behalf of 
the Member of Congress, forwarded the Veteran's letter to VA.

In the March 2006 rating decision on appeal, the RO awarded 
service connection for posttraumatic stress disorder and assigned 
an effective date of June 6, 2005.  The Veteran has appealed the 
effective date assigned.

At the March 2009 DRO hearing, the Veteran testified that he 
first experienced symptoms of posttraumatic stress disorder in 
1965 while in Vietnam.  He stated he was not treated for and 
diagnosed with posttraumatic stress disorder until 2000 and that 
he had been receiving regular treatment since that time.  He also 
stated he filed his claim for posttraumatic stress disorder in 
June 2000.  The Veteran testified he had suffered with 
posttraumatic stress disorder for many years not knowing what was 
"wrong" with him.  He described experiencing depression and 
anger and that it was not until 2000 that he went to the VA and 
found out he had symptoms of posttraumatic stress disorder.  

At the March 2010 hearing before the undersigned, he testified 
that he submitted a VA Form 21-526 in June 2002, which included 
claims for service connection for posttraumatic stress disorder, 
diabetes, heart trouble, hernia, and blood pressure and that he 
appealed every decision that was made and did not grant him 
100 percent or acknowledge posttraumatic stress disorder, heart 
trouble, hernia, and the other disabilities that were affecting 
him.  The Veteran stated he felt that all of his benefits should 
go back to June 2002, since that was the date he submitted a 
claim for benefits.  The Veteran's wife verified that he had been 
exhibiting symptoms of posttraumatic stress disorder for many 
years.  She stated she did not assist the Veteran in completing 
his June 2002 application for VA benefits.  Thus, she was unaware 
of the disabilities he claimed on the application.

The assignment of effective dates of VA awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an award 
based on a claim for compensation (i.e., service connection) 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (emphasis added).  The 
implementing regulation clarifies this to mean that the effective 
date of service connection/compensation will be, "[d]ate of 
receipt of claim or date entitlement arose, whichever is later." 
38 C.F.R. § 3.400 (emphasis added).

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.151(a) (2009).   Additionally, under 38 C.F.R. § 
3.155(a), the veteran, a representative of the veteran, or a 
Member of Congress can file an informal claim by communicating an 
intent to apply for one or more VA benefits.  The benefit sought 
must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 
(1997), but need not be specific, see Servello v. Derwinski, 
3 Vet. App. 196, 199 (1992).  See id.  The communication must be 
in writing.  See 38 C.F.R. § 3.1(p) (2009) (defining "claim" as 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit).

The Board has carefully reviewed the evidence of record and finds 
that the preponderance of the evidence is against an effective 
date earlier than June 6, 2005, for the award of service 
connection for posttraumatic stress disorder.  The reasons 
follow.

The Board notes that the Veteran argued at the DRO hearing that 
he had filed a claim of service connection for posttraumatic 
stress disorder in 2000.  At the Board hearing, he clarified that 
it was in 2002 that he first filed claims for compensation 
benefits from VA, which he alleged included posttraumatic stress 
disorder.  His clarification of the June 2002 date is correct, as 
the only records prior to the June 2002 application for benefits 
involve education benefits.  A careful review of the record shows 
that there was no claim for VA compensation benefits filed prior 
to June 2002.  

The Board reviewed all the evidence of record to find whether the 
Veteran submitted a claim for posttraumatic stress disorder in 
June 2002 or at any other time prior to June 6, 2005.  
Specifically, the Board has looked through all the records to see 
if he expressed an intent to VA to file a claim for service 
connection for posttraumatic stress disorder during this time 
period, including his submissions (including those submitted by 
his representative) in the light most favorable him.  The Board 
concludes that the Veteran did not file a claim for service 
connection for posttraumatic stress disorder as contemplated by 
the statute, the regulations pertaining to formal and informal 
claims, and case law.  38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.1, 
3.151(a), 3.155(a); Hodge v. West, 155 F.3d 1356, 1362-63 (Fed. 
Cir. 1998); Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001); see also Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. 
Cir. 2004).  

The Board set forth the precise wording the Veteran used in the 
June 2002 VA Form 21-526.  There is no mention whatsoever of 
posttraumatic stress disorder or any sort of psychiatric symptoms 
in that application, contrary to his own statements and 
testimony.  The Veteran listed multiple disabilities, but not 
posttraumatic stress disorder (or hernia, as he alleged at the 
Board hearing) or any psychiatric disorder at that.  The Board 
finds as a fact that the June 2002 VA Form 21-526 did not include 
a claim of service connection for posttraumatic stress disorder.  
38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.1, 3.151(a), 3.155(a).

In June 2003, the Veteran submitted a statement alleging that his 
son was permanently mentally disabled.  See VA Form 21-4138, 
Statement in Support of Claim.  There was no mention of his 
having any mental symptoms attributable to Vietnam or service in 
general.

In November 2004, the Veteran submitted an informal claim for 
increase for diabetes mellitus and his right knee and a claim for 
secondary service connection.  Specifically, he stated the 
following:

I request an increase in my [service-connected] 
diabetes.  I am on insulin + pills.  Also[, I want 
service connection] for peripheral neuropathy as 
secondary to the condition.  Also, r[ight] knee 
has become worse [with] pain and swelling and 
arthritis.  Please obtain medical reports from 
Memphis VAMC.

See VA Form 21-4138.  

Nowhere in that informal claim does the Veteran address 
posttraumatic stress disorder or any sort or psychiatric 
symptoms.  This is not surprising since in August 2004, a VA 
examiner noted she conducted a posttraumatic stress disorder 
screening.  The Veteran was asked questions such as whether he 
had nightmares about his experiences, whether he was constantly 
on guard, watchful, or easily startled, whether he felt numb or 
detached from others, activities or his surroundings, and whether 
he had tried hard not to think about it or went out of his way to 
avoid situations that reminded him of it.  The Veteran answered 
no to every question.  See VA treatment record, dated August 10, 
2004.

The next communication from the Veteran was the June 6, 2005, 
letter and that was not received at VA on that date.  Rather, 
that was a letter the Veteran wrote to a Member of Congress.  In 
that letter, the Veteran was clear that he was seeking service 
connection for posttraumatic stress disorder.  The letter was 
forwarded to VA on June 14, 2005, by Constituent Services on 
behalf of the Member of Congress.  Technically, the June 14, 
2005, date is the date of claim.  See 38 C.F.R. § 3.155(a).  That 
regulation states that a Member of Congress can file an informal 
claim on behalf of the Veteran.  The Veteran expressing an intent 
to file a claim with VA to a Member of Congress does not 
establish an informal claim by VA as contemplated by the 
regulation.  Id.  Regardless, that has no impact on the Veteran's 
claim here because the earliest that the award of compensation 
for posttraumatic stress disorder can occur is the first day of 
the month following the effective date.  38 U.S.C.A. § 5111(a) 
(West 2002); 38 C.F.R. § 3.31 (2009).  Thus, if the claim was 
filed on June 1, 2005, or June 30, 2005, the Veteran would still 
not be paid until July 1, 2005.  Additionally, the issue before 
the Board is whether an effective date earlier than June 6, 2005, 
is warranted.

The Board finds as a fact that prior to June 6, 2005, the Veteran 
did not file a formal claim, an informal claim, or expressed a 
written intent to file a claim before VA for service connection 
for posttraumatic stress disorder.

The Board is aware that the Veteran's representative argued in 
the July 2009 informal hearing presentation that a VA medical 
record dated November 26, 2004, shows that the Veteran had been 
referred to the posttraumatic stress disorder clinic because of 
his symptomatology.  He added that a February 1, 2005, VA medical 
record shows that the examiner stated that the Veteran's symptoms 
had the intensity and breadth to warrant a diagnosis of 
posttraumatic stress disorder.  Such facts are entirely accurate.  
However, the medical records do not constitute a claim for 
service connection for posttraumatic stress disorder.  Rather, 
these are medical records created by VA medical professionals-
they are not a communication from the Veteran, his 
representative, a Member of Congress, or an agent communicating 
an intent to file a claim for compensation benefits.  See 
38 C.F.R. §§ 3.1(p), 3.155(a), (b).  The treatment records (there 
are more than just the two records cited by the Veteran's 
representative that address posttraumatic stress disorder), 
standing alone or together, do not meet the criteria for an 
informal claim for service connection.  The treatment records 
merely showed that the Veteran was experiencing symptoms of 
posttraumatic stress disorder from his service in Vietnam.  See 
Brannon v. West, 12 Vet. App. 32, 35, (1998) ("The mere presence 
of the medical evidence does not establish an intent on the part 
of the [claimant] to seek . . . service connection. . . .").  
The Board is aware that the medical professionals were VA medical 
professionals; however, that is not equivalent to showing an 
intent by the claimant to file a claim of service connection.  

More importantly, in MacPhee v. Nicholson, the United Stated 
Court of Appeals for the Federal Circuit (Federal Circuit) found 
that the mere mention of a condition in a medical record alone 
cannot be construed as a claim for service connection.  459 F.3d 
1323, 1327 (Fed. Cir. 2006); see 38 C.F.R. § 3.157 (2009).  
Rather, the Federal Circuit found that "a medical examination 
report will only be considered an informal claim for an increase 
in disability benefits if service connection has already been 
established for the disability."  Id. at 1327 (bold added); see 
38 C.F.R. § 3.157(b)(1) (medical records can serve as informal 
claim "when such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established").  In other words, the Federal Circuit held that a 
VA medical record would not constitute an informal claim except 
for when the disability being treated was already service 
connected.  In the current case, the Veteran was not service 
connected for posttraumatic stress disorder at the time of the 
2004 and 2005 medical records.

The Federal Circuit reiterated its finding (that a medical report 
would only be considered an informal claim when such report 
related to treatment of a disability which service connection had 
already been established) in response to the appellant's argument 
that VA should have given a sympathetic reading to the veteran's 
claim by determining all potential claims raised by the evidence.  
459 F.3d at 1327-28.  Thus, even accepting that VA must give a 
sympathetic reading to all potential claims, the Federal Circuit 
held that a VA treatment record cannot constitute an informal 
claim for service connection is unmistakable.  

Accordingly, for the reasons stated above, the Board finds the 
preponderance of the evidence is against a grant of an effective 
date earlier than June 6, 2005, for the award of service 
connection for posttraumatic stress disorder since there was no 
written evidence of an intent by the Veteran (or a representative 
of the Veteran) to file a claim for service connection for such 
disability prior to this date.  See 38 C.F.R. § 3.155(a) and (b).  
As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule is not for application.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than June 6, 2005, for 
the award of service connection for posttraumatic stress disorder 
is denied.


REMAND

The Veteran was awarded Social Security Administration benefits, 
effective June 1, 2003.  The Veteran has indicated that the 
Social Security Administration awarded such benefits based upon 
VA treatment records, which could indicate that the records are 
already part of the claims file.  Nevertheless, the Board is 
remanding the claim for entitlement to an earlier effective date 
for the award of a total rating for compensation based upon 
individual unemployability, as it would like to review the 
Veteran's application for Social Security Administration 
disability benefits, since the application provides many relevant 
facts pertaining to the Veteran's employment history.  
Additionally, the Veteran had a hearing before the Social 
Security Administration on March 23, 2005, in Memphis, Tennessee, 
which hearing transcript might provide additional facts for the 
Board to consider.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration and request that it provide 
all documentation of the Veteran's award of 
disability benefits and copies of all records 
developed in association with the award for 
incorporation into the record, including, but 
not limited to, the Veteran's December 2003 
application for disability benefits, the 
original denial of the claim, and the 
transcript of the March 23, 2005, hearing 
held in Memphis, Tennessee.

2.  Then readjudicate the appeal.  If the 
benefit sought is not granted to the extent 
sought by the Veteran, both he and his 
representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to reply 
thereto.  Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


